DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talaski et al. (US 5,002,467).
With respect to claims 1 and 10, Talaski et al. teach a vibration body unit, comprising a vibration body (Fig.1, Item 50); 5an inner cylinder (Fig.1, Item 60) that surrounds a circumference of the vibration body and that is elastically deformable (Col.2, Line 52); an outer cylinder (Fig.1, Items 24 and 28) that surrounds a circumference of the inner cylinder and that has an attachment section (Fig.1, Item 32) which is attached to a base part (Fig.1, Items 34 and 36); a plurality of first spacers (Fig.1, Items 74) that are interposed between the vibration body (Fig.1, Item 50) and the 10inner cylinder (Fig.1, Item 60) and that are arranged to be spaced in a circumferential direction; and a plurality of second spacers (Figs.1 and 2, Items 66) that are interposed between the inner cylinder and the outer cylinder (Fig.1, Items 24 and 28) and that are arranged to be spaced in a circumferential direction, wherein the plurality of first spacers (Fig.5, Items 102) and the plurality of second spacers (Fig.5, Item 92) are arranged such that at least part of each of the plurality of first spacers faces each of the 15plurality of second spacers in a radial direction across the inner cylinder (Fig.5; Col.3, Lines 31 – 38).  
With respect to claim 2, Talaski et al. teach wherein the first spacer (Fig.1, Items 74) is formed integrally with at least one of the vibration body and the inner cylinder (Fig.1, Item 60), and  20the second spacer (Figs.1 and 2, Items 66) is formed integrally with at least one of the inner cylinder (Fig.1, Item 60) and the outer cylinder.  
With respect to claim 4, Talaski et al. teach wherein the first spacer (Fig.1, Item 74) is formed integrally with the inner cylinder (Fig.1, Item 60).  
With respect to claim 5, Talaski et al. teach 5wherein the second spacer (Figs.1 and 2, Items 66) is formed integrally with the inner cylinder (Figs.1 and 2, Item 60).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Talaski et al. (US 5,002,467) in view of Lemieux et al. (US 5,315,200).
With respect to claims 3 and 6, Talaski et al. teach the limitations already discussed in a previous rejection, but fail to particularly disclose wherein the first spacer is formed integrally with the vibration body, or wherein the second spacer is formed integrally with the outer cylinder.  
On the other hand, Lemieux et al. teach a vibration body unit comprising a vibration body (Figs.1 and 4, Item 28); 5an inner cylinder (Figs.1 and 4, Item 22) in contact with the vibration body and that is elastically deformable; an outer member (Figs.1 and 4, Item 30) that is in contact with the inner cylinder; wherein a first spacer (Fig.4, Item 28) is formed integrally with the vibration body, or wherein a second spacer (Fig.4, Item 30) is formed integrally with the outer member.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Lemieux et al. configuration with the Talaski et al. design because it would provide another way of creating space between the vibration body, inner cylinder and outer cylinder that could be provided at the time of manufacturing of the vibration body and outer cylinder, in this manner permitting the use of a common inner cylinder with a simpler configuration.   
With respect to claims 107 and 8, Lemieux et al. teach wherein a first regulation part (Fig.7, Item 54) that regulates a movement in a circumferential direction of the first spacer (Fig.7, apex of Item 22) with respect to one or more of the vibration body and the inner cylinder is formed on the one or more of the vibration body (Fig.7, Item 28) and the inner cylinder; or 15wherein a second regulation part (Fig.7, Item 54) that regulates a movement in a circumferential direction of the second spacer (Fig.7, apex of Item 22) with respect to one or more of the inner cylinder and the outer cylinder is formed on the one or more of the inner cylinder and the outer cylinder (Fig.7, Item 30).  
With respect to claim 209, the Examiner takes official notice that it is well known in the art to provide the outer cylinder comprising a first support part that has the attachment section; and a second support part that is connected to the first support part and that surrounds a circumference of the inner cylinder together with the first support part, as disclosed by Maeda (JP 2003004099).  








Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 29, 2022